Title: Thomas Jefferson’s Statement of Bedford and Campbell County Property Subject to Federal Tax, 11 February 1815
From: Jefferson, Thomas
To: 


          Property in
Bedford and
Campbell taxed by the general
government.
          
            
              ages.
              
              ages
              ages
              
            
            
              71.
              Jame
Hubbard.
              17.
              Amy.
Will’s
              3.
              Moses.
Sal’s
            
            
              67.
              
Cate
              
              Milly
Sall’s.
              
              John.
Cate’s
            
            
              
              Bess.
              
              Cate.
Rachael’s
              
              Rhody.
Fanny’s
            
            
              65.
              Betty island.
              16.
              Maria.
Nanny’s
              
              Boston.
Flora’s
            
            
              61.
              Will. smith.
              
              Sally.
Hanah’s
              2.
              Nancy.
Edy’s
            
            
              
              Abby (age unknown)
              15.
              Ambrose.
Suck’s
              
              George
Welsh.
            
            
               48.
              Dinah.
              
              Lucy.
Dinah’s
              
              Janetta.
Nanny’s
            
            
              47.
              Dick.
              
              Nisy.
Maria’s
              
              Rebecca.
Lucinda’s
            
            
              
              Hal.
              13.
              Betty
Sall’s
              
              Mary-Anne.
Sall’s
            
            
              44.
              Hanah.
Cate’s
              
              Phill.
Nanny’s
              
              Henry.
Sally’s
            
            
              43.
              Armistead.
              12.
              Jamy.
Dinah’s
              
              Sally.
Aggy’s
            
            
              42.
              Jesse.
              10.
              Prince.
              1.
              Zacharias.
Fanny’s
            
            
              41.
              
Nace
              
              Gawen.
              
              Sandy.
Milly’s
            
            
              40.
              Caesar
              
              Johnny.
Maria’s
              0.
              Solomon.
Cate’s
            
            
              
              Austin.
              
              Abby.
Sall’s
              
              Ellen.
Nanney’s
            
            
              38.
              Maria.
Cate’s
              9.
              Jamy.
Hanah’s
              
              Gabriel.
Mary’s
            
            
              37.
              Sal.
Will’s
              
              Briley.
Dinah’s
              
            
            
              36.
              Nanny
              8.
              
Joe.
Suck’s
              Land.
              2184.
              as
              of
Poplar
forest.
            
            
              
              Gawen
              
              Milly.
Nanny’s
              
              214.
              
              Dan. Robinson’s
patent.
            
            
              31.
              Flora.
              
              Davy
Cate’s
              
              29.
              
              from
Ben Johnson
            
            
              26.
              Cate.
Betty’s
              
              Edy.
Sall’s
              
              380.
              
              Callaway’s
patent.
            
            
              
              Cate.
Suck’s
              
              Aleck.
Flora’s
              
              183.
              
              John Robinson’s
patent.
            
            
              
              Fanny.
Will’s
              7.
              Rachael.
Fanny’s
              
              800.
              
              on
Buffalo
waters.
            
            
              
              Sally.
Cate’s
              6.
              Billy.
Sally’s
              
              3790.
              
              acres in
Bedford &
Campbell
            
            
              25.
              Aggy.
Dinah’s
              
              George Dennis
              
            
            
              24.
              Daniel.
              
              Phill.
Hanah’s
              Furniture tax. I have not
seen the law of
Congress imposing this. according to
the newspaper statement beds, bedding & kitchen furniture is
exempt, & where the rest of the furniture of a house does not
exceed 200.D. it pays nothing. I
consider my furniture at
Poplar
forest as under that value. but of this the Assessor will judge
for himself on an
examination of the furniture.
            
            
              23.
              Lucinda.
              
              Billy.
Flora’s
            
            
              22.
              Mary.
Betty’s
              5.
              Martin.
Sall’s
            
            
              
              Edy.
              
              Shepherd.
Suck’s
            
            
              21.
              Reuben
              
              Melinda.
Lucinda’s
            
            
              20.
              Manuel.
              
              Edmund.
Hanah’s
            
            
              
              Stephen
              
              Isaac.
Maria’s
            
            
              
              Evans.
              4.
              Anderson.
Sally’s
            
            
              
              Hercules
              
              Anderson.
Nanny’s
            
            
              18.
              Hanah.
Dinah’s
              
              
            
          
          Th:
Jefferson
Monticello
Feb. 11. 1815.
         